THE BERWYN FUNDS Berwyn Fund Berwyn Income Fund Berwyn Cornerstone Fund Shareholder Services www.theberwynfunds.com (800) 992-6757 FILED VIA EDGAR March 2, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: The Berwyn Funds File Nos. 811-04963 and 33-14604 Ladies and Gentlemen: On behalf of The Berwyn Funds (the “Trust”), attached for filing is Post-Effective Amendment No. 28 (the “Amendment”) to the Trust’s registration statement on Form N-1A under the Securities Act of 1933 and the Investment Company Act of 1940, to be effective 60 days after filing pursuant to Rule 485(a) under the Securities Act of 1933. The Amendment is being filed to comply with the new “Summary Prospectus” rule and related amendments to Form N-1A. Please contact the undersigned at (513) 587-3406 with questions or comments concerning this filing. Very truly yours, /s/ Wade Bridge Wade Bridge Assistant Secretary Distributed by Ultimus Fund Distributors,
